ulwa

\OOO\]O\

1_0
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

C

Stephen D. Finestone (125675)
Ryan A. Witthans (301432)
FINESTONE HAYES LLP

456 Montgomery Street, Floor 20
San Francisco, CA 94104

Tel. (415) 421-2624

Fax (415) 398-2820

Email: sflnestone@fhlawllp.com
Email: rwitthans@fhlawllp.com

Attorneys for Debtor
Bemadette Francine Cattaneo

In re

Bernadette Francine Cattaneo,

Debtor.

 

 

ARLINGTON ROAD

 

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN JOSE DIVISION

Case No. 16-52233
Chapter 7

DECLARATION OF BERNADETTE
FRANCINE CATTANEO IN SUPPORT
OF MOTION TO AVOID JUDICIAL
LIENS OF HELEN MCABEE AND
INVESTMENT RETRIEVERS ON 2720
ARLINGTON ROAD, HOLLISTER, CA

H_emng

Date: April 18, 2019

Time: 10:30 a.m.

Place: 280 South First Street
Courtroom 3020
San Jose, CA 95113

I, Bemadette Francine Cattaneo, declare as follows:

1. I am the debtor in the above-captioned bankruptcy case. This declaration is
submitted in support of the concurrently filed Motion to Avoid Judicial Liens of Helen McAbee
and Investrnent Retrievers on 2720 Arlington Road, Hollister, CA. If called as a witness I could

and Would testify competently to the matters set forth beloW.

CATTANEO DECLARATION IN SUPPORT OF MOTION TO AVOlD JUDICIAL LIENS ON 2720

ise: 16-52233 Doc# 33 Filed: 03/04/19 Entered: 03/04/19 19:59:02 Page 1 of 2

 

-I>bé[\)

\ooo'\lo\u\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

2. I co-own real property commonly known as 2720 Arlington Road, Hollister, CA
(the “Arlington Property”) with my ex-husband Andreas Abramson. We each hold a one-half
interest in the Arlington Property. The Arlington Property is a single-family home.

3. ln accordance with state law, I claimed an exemption of $10,000 in the Arlington
Property in my amended Schedule C filed on January 14, 2019. More than 30 days have passed
since that amended filing and I am not aware of any objection to my claimed exemption

4. The Arlington Property secures a claim held by Chase Home Bank in the amount
of $525,398 that was incurred in or about January 2005 and a claim by Wells Fargo Home
Mortgage in the amount of $259,180 that was incurred in or about March 2011. Together, these
secured claims total $784,578.

l 5. Helen McAbee holds a judicial lien secured by the Arlington Property in the
amount of $626,557. The debt was incurred in or about May 2011 and an abstract of judgment
against me and my ex-husband Andreas Abramson was recorded in San Benito County on May
27, 2011, as instrument number 2011-0004885. A true and correct copy of this document is
attached as Exhibit A. An amended abstract of judgment in the same amount was recorded in
San Benito County on June 27, 2013, as instrument number 2013-0006643. A true and correct
copy of this document is attached as Exhibit B.

6. Investment Retrievers holds a judicial lien secured by the Arlington Property in
the amount of $123,190.21. The debt was incurred in or about May 2013 and an abstract of
judgment against me was recorded in San Benito County on July 29, 2016, as instrument number
2016-0007941. A true and correct copy of this document is attached as Exhibit C.

7. ln my personal opinion, the value of the Arlington Property as of the August 3,
2016, petition date was $700,000.

I declare under penalty of perjury that the above statements are true and correct This

declaration is executed on March 4, 2019, in California.

Berna§e§e Francine Cattaneo

CATTANEO DECLARATION IN SUPPORT OF MOTION TO AVOID JUDICIAL LIENS ON 2720
ARLINGTON ROAD 2

C“iSe: 16-52233 DOC# 33 Filed: 03/04/19 Entered: 03/04/19 19259202 Page 2 Of 2

 

